

	

		II

		109th CONGRESS

		1st Session

		S. 1918

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Immigration and Nationality Act to address

		  the demand for foreign workers.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Strengthening America's

			 Workforce Act of 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					TITLE I—Willing worker program

					Sec. 101. Willing workers.

					Sec. 102. Recruitment of United States workers.

					Sec. 103. Admission of willing workers.

					Sec. 104. Worker protections.

					Sec. 105. Notification of employee rights.

					Sec. 106. Portability.

					Sec. 107. Spouses and children of willing workers.

					Sec. 108. Petitions by employer groups and unions.

					Sec. 109. Processing time for petitions.

					Sec. 110. Terms of admission.

					Sec. 111. Number of visas issued.

					Sec. 112. Immigration Study Commission.

					Sec. 113. Change of status.

					Sec. 114. Adjustment of status to lawful permanent

				resident.

					Sec. 115. Grounds of inadmissibility.

					Sec. 116. Petition fees.

					Sec. 117. Definitions.

					Sec. 118. Collective bargaining agreements.

					Sec. 119. Report on wage determination.

					Sec. 120. Ineligibility for certain nonimmigrant

				status.

					Sec. 121. Investigations by Department of Homeland Security

				during labor disputes.

					Sec. 122. Protection of witnesses.

					Sec. 123. Document fraud.

					TITLE II—Nonimmigrant visas for highly educated and skilled

				workers

					Sec. 201. Exemption of nonimmigrants with advanced degrees from

				numerical limits.

					Sec. 202. Aliens not subject to numerical limitations on

				employment-based immigrants.

					TITLE III—Foreign student work authorization

					Sec. 301. Off campus work authorization for foreign

				students.

				

			IWilling worker

			 program

			101.Willing

			 workers

				(a)H–2B

			 workersSection 101(a)(15)(H)(ii)(b) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)(H)(ii)(b)) is amended—

					(1)by inserting

			 subject to section 212(v), before having a

			 residence; and

					(2)by striking

			 temporary service or labor and inserting short-term

			 service or labor, lasting not more than 9 months.

					(b)H–2C

			 workersSection 101(a)(15)(H)(ii)(b) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)(H)(ii)(b)) is amended by striking profession;

			 or and inserting profession, or (c) subject to section 212(v),

			 who is coming temporarily to the United States to perform labor or services,

			 other than those occupation classifications covered under the provisions of

			 clause (i)(b), (ii)(a), or (ii)(b) of this subparagraph or subparagraph (L),

			 (O), or (P), for a United States employer, if United States workers qualified

			 to perform such labor or service cannot be identified; or.

				102.Recruitment of

			 United States workersSection

			 212 of the Immigration and Nationality

			 Act (8 U.S.C. 1182) is amended—

				(1)by redesignating

			 subsection (t) (as added by section 1(b)(2) of Public Law 108–449 (118 Stat.

			 3470)) as subsection (u); and

				(2)by adding at the

			 end the following:

					

						(v)(1)An employer that seeks

				to employ an alien described in clause (ii)(b) or (ii)(c) of section

				101(a)(15)(H) shall, with respect to an alien described in such clause (ii)(b),

				14 days prior to filing an application under paragraph (3), and with respect to

				an alien described in such clause (ii)(c), 30 days prior to filing an

				application under paragraph (3), take the following steps to recruit United

				States workers for the position for which the nonimmigrant worker is

				sought:

								(A)Submit a copy of the job opportunity,

				including a description of the wages and other terms and conditions of

				employment, to the United States Employment Services within the Department of

				Labor (ES), which shall provide the employers with an acknowledgment of receipt

				of the documentation provided to the ES in accordance with this

				subparagraph.

								(B)Authorize the ES to post the job

				opportunity on America’s Job Bank and local job banks, and with

				unemployment agencies and other labor referral and recruitment sources

				pertinent to the job in question.

								(C)Authorize the ES to notify the central

				office of the State Federation of Labor in the State in which the job is

				located.

								(D)Post the availability of the job

				opportunity for which the employer is seeking a worker in conspicuous locations

				at the place of employment for all employees to see.

								(E)Advertise, with respect to an alien

				described in such clause (ii)(b), for at least 3 consecutive days, and for an

				alien described in such clause (ii)(c), for at least 10 consecutive days, the

				availability of the job opportunity for which the employer is seeking a worker

				in a publication with the highest circulation in the labor market that is

				likely to be patronized by a potential worker.

								(F)Based on recommendations by the local

				job service, advertise the availability of the job opportunity in professional,

				trade, or ethnic publications that are likely to be patronized by a potential

				worker.

								(2)An employer that seeks to employ an

				alien described in clause (ii)(b) or (ii)(c) of section 101(a)(15)(H)

				shall—

								(A)have offered the job to any United

				States worker who applies and is qualified for the job for which the

				nonimmigrant worker is sought and who is available at the time of need;

				and

								(B)be required to maintain, for at least

				1 year after the employment relationship is terminated, documentation of

				recruitment efforts and responses received prior to the filing of the

				employer’s application with the Secretary of Labor, including resumes,

				applications, and, if applicable, tests of United States workers who applied

				and were not hired for the job the employer seeks to fill with a nonimmigrant

				worker.

								.

				103.Admission of

			 willing workers

				(a)Application to

			 the Secretary of LaborSection 212(v) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as added by section 102, is amended by adding after paragraph

			 (2) the following:

					

						(3)An employer that seeks to fill a

				position with an alien described in clause (ii)(b) or (ii)(c) of section

				101(a)(15)(H), shall file with the Secretary of Labor an application attesting

				that—

							(A)the employer is offering and will

				offer during the period of authorized employment to aliens admitted or provided

				status as a nonimmigrant described in clause (ii)(b) or (ii)(c) of section

				101(a)(15)(H), wages that are at least—

								(i)the actual wage level paid by the

				employer to all other individuals with similar experience and qualifications

				for the specific employment in question; or

								(ii)the prevailing wage level for the

				occupational classification in the area of employment, taking into account

				experience and skill levels of employees, which level may be determined through

				private, independent wage surveys,

								whichever

				is greater, based on the best information available at the time of the filing

				of the application, and for purposes of clause (ii) the prevailing wage level

				shall be, if the job opportunity is covered by a collective bargaining

				agreement between a union and the employer, the wage rate set forth in the

				collective bargaining agreement, or if the job opportunity is not covered by a

				collective bargaining agreement between a union and the employer, and it is in

				an occupation that is covered by a wage determination under a provision of

				subchapter IV of chapter 31 of title 40, United States Code, the appropriate

				statutory wage determination;(B)the employer will offer the same

				wages, benefits, and working conditions for such nonimmigrant as those provided

				to United States workers similarly employed in the same occupation and the same

				place of employment;

							(C)there is not a strike, lockout, or

				labor dispute in the occupational classification at the place of employment

				(including any concerted activity to which section 7 of the National Labor

				Relations Act (29 U.S.C. 157) applies);

							(D)the employer will abide by all

				applicable laws and regulations relating to the right of workers to join or

				organize a union;

							(E)the employer has provided notice of

				the filing of the application to the bargaining representative, if any, of the

				employer’s employees in the occupational classification at the place of

				employment or, if there is no such bargaining representative, has posted notice

				of the filing in conspicuous locations at the place of employment for all

				employees to see for not less than 10 business days for an alien described in

				clause (ii)(b) of section 101(a)(15)(H) and for not less than 25 business days

				for an alien described in clause (ii)(c) of such section;

							(F)the employer (including its officers,

				representatives, agents, or attorneys) has not required the applicant to pay

				any fee or charge for preparing the application and submitting it to the

				Secretary of Labor, the Secretary of Homeland Security, or the Secretary of

				State;

							(G)the requirements for the job

				opportunity represent the employer’s actual minimum requirements for that job

				and the employer will not hire nonimmigrant workers with less training or

				experience;

							(H)the employer, within the 60 days prior

				to the filing of the application and the 60 days following the filing, has not

				laid off, and will not lay-off, any United States worker employed by the

				employer in any similar position at the place of employment;

							(I)the employer, prior to the filing of

				the application, has complied with the recruitment requirements in accordance

				with paragraph (1); and

							(J)no job offer may impose on United

				States workers any restrictions or obligations that will not be imposed by an

				employer on a nonimmigrant worker described in clause (ii)(b) or (ii)(c) of

				section

				101(a)(15)(H).

							.

				(b)Accompanied by

			 job offerSection 212(v) of the Immigration and Nationality Act (8 U.S.C.

			 1182(v)), as amended by subsection (a), is further amended by adding after

			 paragraph (3) the following:

					

						(4)Each application filed under

				paragraph (3) shall be accompanied by—

							(A)a copy of the job offer describing the

				wages and other terms and conditions of employment;

							(B)a statement of the minimum education,

				training, experience, and requirements for the job opportunity in

				question;

							(C)copies of the documentation submitted

				to the United States Employment Services within the Department of Labor to

				recruit United States workers in accordance with paragraph (1);

							(D)copies of the advertisements to

				recruit United States workers placed in publications in accordance with

				paragraph (1); and

							(E)a copy of the acknowledgment of

				receipt provided to the employer by the ES in accordance with paragraph

				(1)(A).

							.

				(c)Incomplete

			 applications; retention of application; filing of

			 petitionSection 212(v) of the Immigration and Nationality Act (8 U.S.C.

			 1182(v)), as amended by subsection (b), is further amended by adding after

			 paragraph (4) the following:

					

						(5)The Secretary of Labor shall review

				the application and requisite documents filed in accordance with paragraphs (3)

				and (4) for completeness and accuracy, and if deficiencies are found, the

				Secretary of Labor shall notify the employer and provide the employer with an

				opportunity to address such deficiencies.

						(6)A copy of the application and

				requisite documents filed with the Secretary of Labor in accordance with

				paragraphs (3) and (4) shall be retained by the employer in a public access

				file at the employer’s headquarters or principal place of employment of the

				alien for the duration of the employment relationship and for 1 year after the

				termination of that employment relationship.

						(7)Upon the approval of an application

				by the Secretary of Labor, an employer who seeks to employ an alien described

				in clause (ii)(b) or (ii)(c) of section 101(a)(15)(H) shall file a petition as

				required under section 214(c)(1) with the Bureau of Citizenship and Immigration

				Services within the Department of Homeland Security.

						(8)Upon finalization of the visa

				processing, the Secretary of Homeland Security shall issue each alien who

				obtains legal status under clause (ii)(b) or (ii)(c) of section 101(a)(15)(H)

				with a counterfeit-resistant visa and a document of authorization, both of

				which meet all the requirements established by the Secretary of Homeland

				Security for travel documents and reflects the benefits and status set forth in

				this

				subsection.

						.

				104.Worker

			 protectionsSection 212(v) of

			 the Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as amended by section 103, is further amended by adding after

			 paragraph (8) the following:

				

					(9)(A)Nothing in this

				subsection shall be construed to limit the rights of an employee under a

				collective bargaining agreement or other employment contract.

						(B)An alien admitted or otherwise

				provided status under clause (ii)(b) or (ii)(c) of section 101(a)(15)(H) shall

				not be denied any right or any remedy under Federal, State, or local labor or

				employment law that is applicable to a United States worker employed in a

				similar position with the employer because of the status of the alien as a

				nonimmigrant worker.

						(C)It shall be unlawful for an employer

				who has filed a petition for a nonimmigrant worker described in clause (ii)(b)

				or (ii)(c) of section 101(a)(15)(H) to intimidate, threaten, restrain, coerce,

				blacklist, discharge, or in any other manner discriminate against an employee

				(including a former employee) because the employee—

							(i)disclosed information, to the employer

				or to any other person, that the employee reasonably believes evidences a

				violation of this subsection or any rule or regulation pertaining to this

				subsection; or

							(ii)because the employee cooperates or

				seeks to cooperate in a government investigation or other proceeding concerning

				the employer’s compliance with the requirements of this subsection or any rule

				or regulation pertaining to this subsection.

							(D)The Secretary of Labor and the

				Secretary of Homeland Security shall establish a process under which a

				nonimmigrant worker described in clause (ii)(b) or (ii)(c) of section

				101(a)(15)(H) who files a complaint regarding a violation of this subsection,

				or any other rule or regulation pertaining to this subsection and is otherwise

				eligible to remain and work in the United States may be allowed to seek other

				appropriate employment in the United States for a period not to exceed the

				maximum period of stay authorized for that nonimmigrant

				classification.

						.

			105.Notification

			 of employee rightsSection

			 214(c), of the Immigration and Nationality

			 Act (8 U.S.C. 1184(c)) is amended by adding at the end the

			 following:

				

					(13)An employer that

				employs an alien described in clause (ii)(b) or (ii)(c) of section

				101(a)(15)(H) shall provide such alien with the same notification of the

				alien’s rights and remedies under Federal, State, and local laws that the

				employer is required to provide to United States workers and, upon request of

				the United States worker, make available to United States employees a copy of

				the attested application submitted by the employer regarding that alien to the

				Secretary of Labor and the application by the employer regarding that alien

				submitted to the Secretary of Homeland

				Security.

					.

			106.PortabilitySection 212(v) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as amended by section 104, is further amended by adding after

			 paragraph (9) the following:

				

					(10)(A)Except as provided in

				subparagraph (C), any alien admitted or otherwise provided status as a

				nonimmigrant described in section 101(a)(15)(H)(ii)(c) may change employers

				only after the alien has been employed by the petitioning employer for at least

				3 months from the date of admission or the date such status was otherwise

				acquired.

						(B)Except as provided in subparagraph

				(C), any alien admitted or otherwise provided status as a nonimmigrant

				described in section 101(a)(15)(H)(ii)(b) shall be prohibited from changing

				employers after the alien has been employed by the petitioning employer.

						(C)The 3-month employment requirement in

				subparagraph (A) may be waived (without loss of status during the period of the

				waiver) for a nonimmigrant described in section 101(a)(15)(H)(ii)(c) and the

				employment requirement in subparagraph (B) may be waived (without loss of

				status during the period of the waiver) for a nonimmigrant described in section

				101(a)(15)(H)(ii)(b) in circumstances where—

							(i)the alien began and continued the

				employment in good faith but the employer violated a term or condition of

				sponsorship of the alien under this Act or violated any other law or regulation

				relating to the employment of the alien; or

							(ii)the personal circumstances of the

				alien changed so as to require a change of employer, including family, medical,

				or humanitarian reasons, a disability, or other factor rendering the alien

				unable to perform the job.

							(D)If a waiver under subparagraph (C) is

				sought, the application shall be accompanied by such evidence to warrant the

				approval of such waiver.

						(E)A nonimmigrant alien admitted or

				otherwise provided status as a nonimmigrant described in clause (ii)(b) or

				(ii)(c) of section 101(a)(15)(H) may accept new employment with a new employer

				upon the filing by the new employer of a new application on behalf of such

				alien as provided under paragraph (3). Employment authorization shall continue

				until the new petition is adjudicated. If the new petition is denied, the

				alien’s right to work as established by this subsection shall cease. The

				alien’s right to work, if any, established by any other provision of law, shall

				not be affected by the denial of such new

				application.

						.

			107.Spouses and

			 children of willing workersSection 212(v) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as amended by section 106, is further amended by adding after

			 paragraph (10) the following:

				

					(11)A spouse or child of a nonimmigrant

				worker described in clause (ii)(b) or (ii)(c) of section 101(a)(15)(H) shall be

				eligible for derivative status by accompanying or following to join the

				alien.

					.

			108.Petitions by

			 employer groups and unionsSection 214(c)(1) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1184(c)(1)) is amended—

				(1)by inserting

			 after the first sentence the following: In the case of an alien or

			 aliens described in clause (ii)(b) or (ii)(c) of section 101(a)(15)(H), the

			 petition may be filed by an associated or affiliated group of employers that

			 have multiple openings for similar employment on behalf of the individual

			 employers or by a union or union consortium. The petition, if approved, will be

			 valid for employment in the described positions for the member employers, the

			 union, or union consortium, provided the employing entity has complied with all

			 applicable recruitment requirements and paid the requisite petition

			 fees.; and

				(2)by adding at the

			 end the following: Nothing in this paragraph shall be construed to

			 permit a recruiting entity or job shop to petition for an alien described in

			 clause (ii)(b) or (ii)(c) of section 101(a)(15)(H)..

				109.Processing

			 time for petitionsSection

			 214(c) of the Immigration and Nationality

			 Act (8 U.S.C. 1184(c)), as amended by section 105, is further

			 amended by adding at the end the following:

				

					(14)The Secretary of Labor shall review

				the application filed under section 212(v)(3) for completeness and accuracy and

				issue a determination with regard to the application not later than 21 days

				after the date on which the application was filed.

					(15)The Secretary of Homeland Security

				shall establish a process for reviewing and completing adjudications upon

				petitions filed under this subsection with respect to nonimmigrant workers

				described in clause (ii)(b) or (ii)(c) of section 101(a)(15)(H) and derivative

				applications associated with these petitions, not later than 60 days after the

				completed petition has been

				filed.

					.

			110.Terms of

			 admissionSection 214(g) of

			 the Immigration and Nationality Act (8

			 U.S.C. 1184(g)) is amended by adding at the end the following:

				

					(9)In the case of a nonimmigrant

				described in section 101(a)(15)(H)(ii)(b), the initial period of authorized

				admission shall be for not more than 9 months from the date of application for

				admission in such status in any 1-year period. No nonimmigrant described in

				such section may be admitted for a total period that exceeds 36 months in a

				4-year period.

					(10)In the case of a nonimmigrant

				described in section 101(a)(15)(H)(ii)(c), the initial period of authorized

				admission shall be for not more than 2 years. The employer may petition for

				extensions of such status for an additional period of not more than 2 years. No

				nonimmigrant described in such section shall be admitted for a total period

				that exceeds 4 years.

					(11)(A)The limitations

				described in paragraphs (9) and (10) with respect to the duration of authorized

				stay shall not apply to any nonimmigrant alien previously issued a visa or

				otherwise provided nonimmigrant status under section 101(a)(15)(H)(ii)(c) on

				whose behalf a petition has been filed under section 204(b) to accord the alien

				immigrant status under section 203(b), or an application for adjustment of

				status has been filed under section 245 to accord the alien status under

				section 203(b), if 365 days or more have elapsed since—

							(i)the filing of a labor certification

				application on behalf of the alien (if such certification is required for the

				alien to obtain status under section 203(b)); or

							(ii)the filing of the petition under

				section 204(a).

							(B)The Secretary of Homeland Security

				shall extend the stay of an alien who qualifies for an exemption under

				subparagraph (A) in 1-year increments until such time as a final decision is

				made—

							(i)to deny the application described in

				subparagraph (A)(i), or, in a case in which such application is granted, to

				deny a petition described in subparagraph (A)(ii) filed on behalf of the alien

				pursuant to such grant;

							(ii)to deny the petition described in

				subparagraph (A)(ii); or

							(iii)to grant or deny the alien’s

				application for an immigrant visa or for adjustment of status to that of an

				alien lawfully admitted for permanent residence.

							(C)An alien who was granted Deferred

				Mandatory Departure status under section 245C may qualify for an exemption

				under subparagraph

				(A).

						.

			111.Number of

			 visas issuedSection 214(g) of

			 the Immigration and Nationality Act (8

			 U.S.C. 1184(g)) is amended—

				(1)in paragraph (1), by amending subparagraph

			 (B) to read as follows:

					

						(B)(i)under section

				101(a)(15)(H)(ii)(b) may not exceed 100,000 in each fiscal year following the

				fiscal year in which the final regulations implementing the amendments made by

				the Strengthening America's Workforce Act of

				2005 are published; and

							(ii)under section 101(a)(15)(H)(ii)(c)

				may not exceed 250,000 in each fiscal year following the fiscal year in which

				the final regulations implementing the amendments made by the

				Strengthening America's Workforce Act of

				2005 are published.

							;

				and

				(2)in paragraph (2),

			 by striking of paragraph (1) shall and inserting the following:

			 “under paragraph (1)—

					

						(A)shall not apply

				to aliens previously granted Mandatory Deferred Departure under section 245C;

				and

						(B)shall

						.

				112.Immigration

			 Study Commission

				(a)EstablishmentOn

			 the date that is 3 years after the date of enactment of this Act, there shall

			 be established a commission, to be known as the Immigration Study Commission

			 (referred to in this section as the Commission) to review the

			 impact of this Act on the national security of the United States, the national

			 economy, and families, and to make recommendations to Congress.

				(b)Membership

					(1)In

			 generalThe Commission shall be composed of 12 members, of

			 which—

						(A)3 members shall

			 be appointed by the majority leader of the Senate;

						(B)3 members shall

			 be appointed by the minority leader of the Senate;

						(C)3 members shall

			 be appointed by the Speaker of the House of Representatives; and

						(D)3 members shall

			 be appointed by the minority leader of the House of Representatives.

						(2)QualificationsThe

			 Commission members shall represent the public and private sectors and have

			 expertise in areas that would best inform the work of the Commission, including

			 national security experts, economists, sociologists, worker representatives,

			 business representatives, and immigration lawyers.

					(3)ChairpersonThe

			 chairperson of the Commission shall be a Commission member agreed upon by the

			 majority and minority leaders of the Senate, and the Speaker and the minority

			 leader of the House of Representatives.

					(4)Compensation

			 and expensesThe members of the Commission shall not receive

			 compensation for the performance of services for the Commission, but shall be

			 allowed travel expenses, including per diem in lieu of subsistence, at rates

			 authorized for employees of agencies under subchapter I of chapter 57 of title

			 5, United States Code, while away from their homes or regular places of

			 business in the performance of services for the Commission.

					(5)TermsEach

			 member shall be appointed for the life of the Commission. Any vacancy shall be

			 filled by whomever initially appointed the member of that seat.

					(c)Administrative

			 provisions

					(1)LocationThe

			 Commission shall be located in a facility maintained by the Bureau of

			 Citizenship and Immigration Services.

					(2)Detail of

			 government employeesAny Federal Government employee may be

			 detailed to the Commission without reimbursement, and such detail shall be

			 without interruption or loss of civil service status or privilege.

					(3)Information

			 from Federal agenciesThe Commission may secure directly from any

			 Federal department or agency such information as the Commission considers

			 necessary to carry out the provisions of this section. Upon request of the

			 Commission, the head of such department or agency shall furnish such

			 information to the Commission.

					(4)HearingsThe

			 Commission may hold such hearings, sit and act at such times and places, take

			 such testimony, and receive such evidence as the Commission considers advisable

			 to carry out the objectives of this section, except that, to the extent

			 possible, the Commission shall use existing data and research.

					(5)Postal

			 servicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as other departments and agencies of

			 the Federal Government.

					(d)ReportNot

			 later than 1 year after all of the members are appointed to the Commission, the

			 Commission shall submit to Congress a preliminary report that summarizes the

			 directions of the Commission and initial recommendations. Not later than 2

			 years after the Commission members are appointed, the Commission shall submit

			 to Congress a report that summarizes the findings of the Commission and make

			 such recommendations as are consistent with this Act.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Bureau of Citizenship and Immigration Services such sums as may be necessary to

			 carry out this section.

				113.Change of

			 statusSection 212(v) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as amended by section 107, is further amended by adding after

			 paragraph (11) the following:

				

					(12)(A)An alien admitted as a

				nonimmigrant or otherwise provided status under clause (ii)(b) or (ii)(c) of

				section 101(a)(15)(H) shall be eligible to obtain a change of status to another

				immigrant or nonimmigrant classification for which the alien may be

				eligible.

						(B)An alien subject to Mandatory

				Deferred Departure under section 245C may not adjust to an immigrant

				classification under this section until after the earlier of—

							(i)the consideration of all applications

				filed under section 201, 202, or 203 before the date of enactment of this

				paragraph; or

							(ii)8 years after the date of enactment

				of this paragraph.

							(C)An alien may not adjust to an

				immigrant classification under this section until after the earlier of—

							(i)the consideration of all applications

				filed under section 201, 202, or 203 before the date of enactment of this

				paragraph; or

							(ii)8 years after such date of

				enactment.

							.

			114.Adjustment of

			 status to lawful permanent resident

				(a)Employment-Based

			 immigrant visasSection 212(v) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as amended by section 113, is further amended by adding after

			 paragraph (12) the following:

					

						(13)(A)Nonimmigrant aliens

				admitted or otherwise provided status under clause (ii)(b) or (ii)(c) of

				section 101(a)(15)(H) shall be eligible for an employment-based immigrant visa

				pursuant to section 203(b)(3) and adjustment of status pursuant to section

				245.

							(B)Pursuant to subparagraph (A), for

				purposes of adjustment of status under section 245(a) or issuance of an

				immigrant visa under section 203(b)(3), employment-based immigrant visas shall

				be made available, without regard to any numerical limitation imposed by

				section 201 or 202, to an alien having nonimmigrant status described in clause

				(ii)(b) or (ii)(c) of section 101(a)(15)(H) upon the filing of a petition for

				such a visa by—

								(i)the employer or any collective

				bargaining agent of the alien; or

								(ii)the alien, provided the alien has

				been employed under such nonimmigrant status for at least 3 years.

								(C)The spouse or child of an alien

				granted status under clause (ii)(b) or (ii)(c) of section 101(a)(15)(H) shall

				be eligible as a derivative beneficiary for an immigrant visa and adjustment of

				status.

							.

				(b)Dual

			 intentSection 214(h) of the Immigration and Nationality Act (8 U.S.C.

			 1184(h)) is amended by inserting (H)(ii)(b), (H)(ii)(c), after

			 (H)(i)(b) or (c),.

				115.Grounds of

			 inadmissibilitySection 212(v)

			 of the Immigration and Nationality Act

			 (8 U.S.C. 1182(v)), as amended by section 114(a), is further amended by adding

			 after paragraph (13) the following:

				

					(14)In determining the admissibility of

				an alien under clause (ii)(b) or (ii)(c) of section 101(a)(15)(H), violations

				of grounds of inadmissibility described in paragraphs (5), (6)(A), (6)(B),

				(6)(C), (6)(G), (7), (9), and (10)(B) of section 212(a) committed prior to the

				application under such section, or the approval of a change of status to a

				classification under such section shall not apply if the violation was

				committed before the date of introduction of the

				Strengthening America's Workforce Act of

				2005.

					.

			116.Petition

			 feesSection 212(v) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as amended by section 115, is further amended by adding after

			 paragraph (14) the following:

				

					(15)(A)An employer filing a

				petition for an alien described in section 101(a)(15)(H)(ii)(c) shall be

				required to pay a filing fee for each alien, based on the cost of carrying out

				the processing duties under this subsection, and a secondary fee of—

							(i)$250, in the case of an employer

				employing 25 employees or less;

							(ii)$500, in the case of an employer

				employing between 26 and 150 employees;

							(iii)$750, in the case of an employer

				employing between 151 and 500 employees; or

							(iv)$1,000, in the case of an employer

				employing more than 500 employees.

							(B)An employer filing a petition for an

				alien described in section 101(a)(15)(H)(ii)(b) shall be required to pay a

				filing fee for each alien, based on the costs of carrying out the processing

				duties under this subsection, and a secondary fee of—

							(i)$125, in the case of an employer

				employing 25 employees or less;

							(ii)$250, in the case of an employer

				employing between 26 and 150 employees;

							(iii)$375, in the case of an employer

				employing between 151 and 500 employees; or

							(iv)$500, in the case of an employer

				employing more than 500 employees.

							(C)The fees collected under this

				paragraph shall be deposited into accounts within the Department of Homeland

				Security, the Department of Labor, and the Department of State, and allocated

				such that—

							(i)15 percent of the amounts received

				shall be made available to the Department of Homeland Security until expended

				to carry out the requirements related to processing petitions filed by

				employers for aliens described in clause (ii)(b) or (ii)(c) of section

				101(a)(15)(H);

							(ii)20 percent of the amounts received

				shall be made available to the Department of Labor until expended to—

								(I)carry out the requirements related

				to processing attestations filed by employers for aliens described in clause

				(ii)(b) or (ii)(c) of section 101(a)(15)(H); and

								(II)increase the funds available to

				the United States Employment Services to assist State employment service

				agencies in responding to employers and employees contacting such agencies as a

				result of paragraph (1);

								(iii)15 percent of the amounts received

				shall be made available to the Department of State until expended to carry out

				the requirements related to processing applications for visas by aliens under

				clause (ii)(b) or (ii)(c) of section 101(a)(15)(H);

							(iv)5 percent of the amounts received

				shall be made available for the performance of functions under section

				212(t)(9)(F) as the Secretary of Labor and the Special Counsel of the Office of

				the Special Counsel for Immigration-Related Unfair Employment Practices within

				the Department of Justice may agree;

							(v)30 percent of the amounts received

				shall be made available to the Department of Homeland Security for

				implementation of border security measures; and

							(vi)15 percent of the amounts received

				shall be made available to the Department of Homeland Security for the

				employment eligibility confirmation program described in section 403(a) of the

				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

				1324a note).

							

			117.DefinitionsSection 212(v) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(v)), as amended by section 116, is further amended by adding after

			 paragraph (16) the following:

				

					(16)In this subsection:

						(A)The term employer means

				any person or entity that employs workers in labor or services that are not

				agricultural, and shall not include recruiting entities or job shops.

						(B)The term job opportunity

				means a job opening for temporary full-time or part-time employment at a place

				in the United States to which United States workers can be referred.

						(C)(i)The term lays

				off, with respect to a worker—

								(I)means to cause the worker’s loss of

				employment, other than through a discharge for inadequate performance,

				violation of workplace rules, cause, voluntary departure, voluntary retirement,

				contract impossibility, termination of the position or company, temporary

				layoffs due to weather, markets, or other temporary conditions; but

								(II)does not include any situation in

				which the worker is offered, as an alternative to such loss of employment, a

				similar employment opportunity with the same employer at equivalent or higher

				compensation and benefits than the position from which the employee was

				discharged, regardless of whether or not the employee accepts the offer.

								(ii)Nothing in this subparagraph is

				intended to limit an employee’s rights under a collective bargaining agreement

				or other employment contract.

							(D)The term United States

				worker means any worker, whether a United States citizen or national, a

				lawfully admitted permanent resident alien, or any other alien, who is

				authorized to work in the job opportunity within the United States, except an

				alien admitted or otherwise provided status under clause (ii)(b) or (ii)(c) of

				section

				101(a)(15)(H).

						.

			118.Collective

			 bargaining agreementsNotwithstanding any other provision of law,

			 the fact that an individual holds a visa as a nonimmigrant worker described in

			 clause (ii)(b) or (ii)(c) of section 101(a)(15)(H) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)(H)) shall not render that individual ineligible to qualify

			 as an employee under the National Labor Relations Act (29 U.S.C. 151 et seq.)

			 or to be protected under section 7 of that Act (29 U.S.C. 157).

			119.Report on wage

			 determinationNot later than 2

			 years after the date of enactment of this Act, the Bureau of Labor Statistics

			 shall prepare and transmit to the Committees on Health, Education, Labor, and

			 Pensions and the Judiciary of the Senate and the Committees on Education and

			 the Workforce and the Judiciary of the House of Representatives, a report that

			 addresses—

				(1)whether the

			 employment of workers described in clause (ii)(b) or (ii)(c) of section

			 101(a)(15)(H) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(a)(15)(H)) in the United States workforce has

			 impacted United States worker wages;

				(2)whether any

			 changes should be made for a future wage system, based on factors that include

			 an examination of the Occupational Employment System survey, its calculation of

			 wage data based on skill and experience levels and difference among types of

			 employers, including for profit, nonprofit, government, and

			 nongovernment;

				(3)whether use of

			 private, independent wage surveys would provide accurate and reliable criteria

			 to determine wage rates; and

				(4)any other

			 recommendations that are warranted.

				120.Ineligibility

			 for certain nonimmigrant status

				(a)Bar to future

			 visas for condition violationsAny alien who has status pursuant

			 to section 245B of the Immigration and

			 Nationality Act, as added by title III, or clause (ii)(b) or (ii)(c)

			 of section 101(a)(15)(H) of the Immigration and

			 Nationality Act (8 U.S.C. 1101(a)(15)(H)), shall not be eligible in

			 the future for such nonimmigrant status if the alien materially violates any

			 term or condition of such status.

				(b)Aliens

			 unlawfully presentAny alien who enters the United States after

			 the date of enactment of this Act without being admitted or paroled shall be

			 ineligible for nonimmigrant status under clause (ii)(b) or (ii)(c) of section

			 101(a)(15)(H) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(a)(15)(H)).

				121.Investigations

			 by Department of Homeland Security during labor disputes

				(a)In

			 generalWhen information is received by the Department of

			 Homeland Security concerning the employment of undocumented or unauthorized

			 aliens, consideration should be given to whether the information is being

			 provided to interfere with the rights of employees to—

					(1)form, join, or

			 assist labor organizations or to exercise their rights not to do so;

					(2)be paid minimum

			 wages and overtime;

					(3)have safe work

			 places;

					(4)receive

			 compensation for work related injuries;

					(5)be free from

			 discrimination based on race, gender, age, national origin, religion, or

			 handicap; or

					(6)retaliate against

			 employees for seeking to vindicate those rights.

					(b)Determination

			 of labor disputeWhenever information received from any source

			 creates a suspicion that an immigration enforcement action might involve the

			 Department of Homeland Security in a labor dispute, a reasonable attempt should

			 be made by Department of Homeland Security enforcement officers to determine

			 whether a labor dispute is in progress. The information officer at the regional

			 office of the National Labor Relations Board can supply status information on

			 unfair labor practice charges or union election or decertification petitions

			 that are pending involving most private sector, non-agricultural employers.

			 Wage and hour information can be obtained from the Wage and Hour Division of

			 the Department of Labor or the State labor department.

				(c)Relevant

			 questions for informantIn order to protect the Department of

			 Homeland Security from unknowingly becoming involved in a labor dispute,

			 persons who provide information to the Department of Homeland Security about

			 the employer or employees involved in the dispute should be asked—

					(1)their

			 names;

					(2)whether there is

			 a labor dispute in progress at the work site;

					(3)whether the

			 person is or was employed at the work site in question (or by a union

			 representing workers at the work site);

					(4)if applicable,

			 whether the person is or was employed in a supervisory or managerial capacity

			 or is related to anyone who is;

					(5)how the person

			 came to know that the subjects lacked legal authorization to work, as well as

			 the source and reliability of the information concerning the subject’s

			 status;

					(6)whether the

			 person had or is having a dispute with the employer or the subjects of the

			 information; and

					(7)if the subjects

			 of the information have raised complaints or grievances about hours, working

			 conditions, discriminatory practices, or union representation or actions, or

			 whether the subjects have filed workers’ compensation claims.

					(d)BICE

			 reviewThere is no prohibition for enforcing the

			 Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.), even when there may be a labor dispute in progress,

			 however, where it appears that information may have been provided in order to

			 interfere with or to retaliate against employees for exercising their rights,

			 no action should be taken on this information without review and approval by

			 the Bureau of Immigration and Customs Enforcement.

				(e)Enforcement

			 actionWhen enforcement action is taken by the Department of

			 Homeland Security and the Department determines that there is a labor dispute

			 in progress, or that information was provided to the Department of Homeland

			 Security to retaliate against employees for exercising their employment rights,

			 the lead immigration officer in charge of the Department of Homeland Security

			 enforcement team at the work site must ensure, to the extent possible, that any

			 aliens who are arrested or detained and are necessary for the prosecution of

			 any violations are not removed from the country without notifying the

			 appropriate law enforcement agency that has jurisdiction over the

			 violations.

				(f)InterviewsAny

			 arrangements for aliens to be held or interviewed by investigators or attorneys

			 for the Department of Labor, the State labor department, the National Labor

			 Relations Board, or any other agencies or entities that enforce labor or

			 employment laws will be determined on a case-by-case basis.

				122.Protection of

			 witnessesChapter 8 of title

			 II of the Immigration and Nationality

			 Act (8 U.S.C. 1321 et seq.) is amended by adding after section 280

			 the following:

				

					280A.Stay of

				removal(a)An alien against whom

				removal proceedings have been initiated pursuant to chapter 4, who has filed a

				workplace claim or who is a material witness in any pending or anticipated

				proceeding involving a workplace claim, shall be entitled to a stay of removal

				and to an employment authorized endorsement unless the Department of Labor

				established by a preponderance of the evidence in proceedings before the

				immigration judge presiding over that alien’s removal hearing—

							(1)that—

								(A)the Department of

				Homeland Security initiated the alien’s removal proceeding for wholly

				independent reasons and not in any respect based on, or as a result of, any

				information provided to or obtained by the Department of Homeland Security from

				the alien’s employer, from any outside source, including any anonymous source,

				or as a result of the filing or prosecution of the workplace claim; and

								(B)the workplace

				claim was filed with a bad-faith intent to delay or avoid the alien’s removal;

				or

								(2)that the alien

				has engaged in criminal conduct or is a threat to the national security of the

				United States.

							(b)Any stay of

				removal or work authorization issued pursuant to subsection (a) shall remain

				valid and in effect at least during the pendency of the proceedings concerning

				such workplace claim. The Secretary of Homeland Security shall extend such

				relief for a period of not longer than 3 additional years upon determining

				that—

							(1)such relief would

				enable the alien asserting the workplace claim to be made whole;

							(2)the deterrent

				goals of any statute underlying the workplace claim would thereby be served;

				or

							(3)such extension

				would otherwise further the interests of justice.

							(c)In this

				section—

							(1)the term

				workplace claim shall include any claim, charge, complaint, or

				grievance filed with or submitted to the employer, a Federal or State agency or

				court, or an arbitrator, to challenge an employer’s alleged civil or criminal

				violation of any legal or administrative rule or requirement affecting the

				terms or conditions of its workers’ employment or the hiring or firing of its

				workers; and

							(2)the term

				material witness means an individual who presents an affidavit

				from an attorney prosecuting or defending the workplace claim or from the

				presiding officer overseeing the workplace claim attesting that, to the best of

				the affiant’s knowledge and belief, reasonable cause exists to believe that the

				testimony of the individual will be crucial to the outcome of the workplace

				claim.

							280B.Confidentiality

				of immigration information obtained during administrative

				proceedings(a)No officer or employee,

				including any former officer or employee, of any Federal or State

				administrative agency with jurisdiction over any employer’s workplace shall

				disclose to the Department of Homeland Security, or cause to be published in a

				manner that discloses to the Department of Homeland Security, any information

				concerning the immigration status of any worker obtained by that officer or

				employee in connection with the official duties of that officer or employee,

				and the Department of Homeland Security shall not, in any enforcement action or

				removal proceeding, use or rely upon, in whole or in part, any information so

				obtained.

						(b)Any person who

				knowingly uses, publishes, or permits information to be used in violation of

				subsection (a) shall be fined not more than

				$10,000.

						.

			123.Document

			 fraudSection 274C(d)(3) of

			 the Immigration and Nationality Act (8

			 U.S.C. 1324c(d)(3)) is amended by inserting before In applying this

			 subsection the following: The civil penalties set forth in

			 subparagraphs (A) and (B) shall be tripled in the case of any commercial

			 enterprise that commits any violation of subsection (a) principally for

			 commercial advantage or financial gain..

			IINonimmigrant

			 visas for highly educated and skilled workers

			201.Exemption of

			 nonimmigrants with advanced degrees from numerical limitsSection 214(g)(5) of the Immigration and

			 Nationality Act (8 U.S.C. 1184(g)(5)) is amended—

				(1)by redesignating subparagraphs (A) and (B)

			 as clauses (i) and (ii), respectively; and

				(2)by striking

			 who is employed and inserting the following: “who—

					

						(A)has earned an

				advanced degree in science, technology, engineering, or math from an accredited

				university in the United States; or

						(B)is

				employed

						.

				202.Aliens not

			 subject to numerical limitations on employment-based immigrants

				(a)In

			 generalSection 201(b)(1) of

			 the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding

			 at the end the following:

					

						(F)Aliens who have earned an advanced

				degree in science, technology, engineering, or math and have been working in a

				related field in the United States under a nonimmigrant visa during the 3-year

				period preceding their application for an immigrant visa under section

				203(b).

						(G)Aliens described in subparagraph (A)

				or (B) of section 203(b)(1)(A) or who have received a national interest waiver

				under section 203(b)(2)(B).

						(H)The immediate relatives of an alien

				who is admitted as an employment-based immigrant under section

				203(b).

						.

				(b)ApplicabilityThe

			 amendments made by subsection (a) shall apply to any visa application pending

			 on the date of enactment of this Act and any visa application filed on or after

			 such date of enactment.

				IIIForeign student

			 work authorization

			301.Off campus

			 work authorization for foreign students

				(a)In

			 generalAliens admitted as

			 nonimmigrant students described in section 101(a)(15)(F) of the Immigration and

			 Nationality Act (8 U.S.C. 1101(a)(15)(F)) may be employed in an off-campus

			 position unrelated to the alien's field of study if—

					(1)the alien has

			 enrolled full time at the educational institution and is maintaining good

			 academic standing;

					(2)the employer

			 provides the educational institution and the Secretary of Labor with an

			 attestation that the employer—

						(A)has spent at

			 least 21 days recruiting United States citizens to fill the position;

			 and

						(B)will pay the

			 alien and other similarly situated workers at a rate equal to not less than the

			 greater of—

							(i)the

			 actual wage level for the occupation at the place of employment; or

							(ii)the prevailing

			 wage level for the occupation in the area of employment; and

							(3)the alien will

			 not be employed more than—

						(A)20 hours per week

			 during the academic term; or

						(B)40 hours per week

			 during vacation periods and between academic terms.

						(b)DisqualificationIf

			 the Secretary of Labor determines that an employer has provided an attestation

			 under subsection (a)(2) that is materially false or has failed to pay wages in

			 accordance with the attestation, the employer, after notice and opportunity for

			 a hearing, shall be disqualified from employing an alien student under this

			 section.

				

